PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/929,219
Filing Date: 6 Feb 2020
Appellant(s): Merchant et al.



__________________
Lawrence H. Aaronson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/16/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/05/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Status of Claims
4.	Claims 1-5 and 8-20 are pending in this application.

Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-5, 8-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 2018/0234728) in view of Lee et al (US 2018/0302670).

Regarding Claims 1, 15 and 20, Hwang discloses a media client (e.g., see Figs. 1, 6; such as a display device 100) with corresponding method and computer-readable medium embodying program instructions to implement the method comprising: 
a content input interface (see Fig. 6; such as a first communication circuit 110 may receive broadcast content from the broadcast receiving device 200); a content presentation interface (such as an interface to a display 130); a network communication interface (such as a second communication circuit 120 may communicate with an external server); a processing unit (such as a processor 160); non-transitory data storage (such as memory 150); and program instructions stored in the non-transitory data storage (e.g., see Fig. 7, elements 151-159; Para 60) and executable by the processing unit to carry out operations including: 
processing a media stream for presentation, and while processing the media stream for presentation (e.g., see Para 63; Para 79; processing the first content for presentation such as broadcast content, e.g., while processing broadcast program content, advertisement content etc.), (i) detecting in the media stream a watermark (such as extract an intrinsic watermark from the captured image to create watermark information) and (ii) responsive to detecting the watermark, carrying out a fingerprint-related action (in response, then transmit the image identification information to the ACR server for alternative content replacement) (e.g., see Para 34; Para 64; Para 79).

Hwang is silent about the fingerprint-related action comprises the media client increasing a rate of generation of query fingerprints of the media stream that is being processed by the media client.
However, in an analogous art, Lee discloses the fingerprint comparison process could be conducted at a desired rate, which could also contribute to the level of granularity of the analysis. In particular, the server could compare a latest query fingerprint or latest sliding window of query fingerprints with the reference fingerprints every T seconds, defining a comparison interval, with a longer comparison interval making the analysis more coarse, or a shorter comparison interval making the analysis more granular (e.g., see Para 48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hwang to include the media client increasing a rate of generation of query fingerprints of the media stream that is being processed by the media client, as taught by Lee so as to facilitate more granular fingerprint analysis.

Regarding Claim 2, Hwang further discloses the method is carried out by the media client (see Figs 1, 6; such as by the display device 100).

Regarding Claim 3, Hwang further discloses the method is carried out by an entity in a media-distribution path along which the media stream flows to the media client (e.g., see Figs. 1, 7; Para 79; such as an ACR server 300).

Regarding Claim 4, Hwang further discloses using the detected watermark as a basis to trigger the fingerprint-related action comprise transmitting out-of-band from the entity (e.g., see Para 57; such as transmitting via second communication channel 120 from ACR server) to the media client information ascertained based on the watermark, to enable the media client to carry out or cause to be carried out the fingerprint-related action (e.g., see Para 79; such as carry out alternative advertisement replacement).

Regarding Claims 5 and 16, Hwang further discloses the fingerprint-related action comprises a fingerprint automatic-content-recognition (ACR) related action (see Fig. 7; Para 79).

Regarding Claim 8, Hwang further discloses the fingerprint-related action comprises starting to report fingerprints to another entity (see Fig. 7; Para 79; such as report to an ACR server).

Regarding Claim 9, Hwang further discloses the fingerprint-related action comprises engaging in signaling to obtain fingerprints for use to perform a fingerprint comparison (e.g., see Para 40).

Regarding Claim 10, Hwang further discloses the fingerprint-related action comprises engaging in fingerprint comparison (e.g., see Para 40).

Regarding Claims 11 and 18, Hwang further discloses the fingerprint-related action facilitates dynamic content revision (e.g., see Para 41; Para 79; such as advertisement replacement).

Regarding Claims 12 and 19, Hwang further discloses the dynamic content revision comprises dynamic ad replacement (e.g., see Para 41; Para 79).

Regarding Claims 17, Hwang in view of Lee discloses the fingerprint-related action comprises at least one action selected from the group consisting of (i) the media client starting to report query fingerprints of the media stream to another entity, (ii) the media client engaging in signaling to obtain reference fingerprints for use to perform fingerprint comparison, and (iii) the media client engaging in fingerprint comparison (e.g., see Hwang: Para 40; Para 79; Lee: Para 7; such as item (ii) or (iii)).


6.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 2018/0234728) as applied to claim 1 above, and further in view of Ramaswamy et al (US 2015/0106505).

Regarding Claim 13, Hwang is silent about the watermark is added to the media stream based on transport stream metadata.
However, in an analogous art, Ramaswamy equally discloses the watermark is added to the media stream based on transport stream metadata (e.g., see Para 36; such as the media-identifying metadata may indicate, for example, a watermark associated with the media).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hwang to include the watermark is added to the media stream based on transport stream metadata, as taught by Ramaswamy to take advantage of additional auxiliary information to identify each portion of the media stream for further processing.

Regarding Claim 14, Hwang discloses at an entity such as ACR server in a media-distribution path along which the media stream flows to the media client, adding the watermark to the media stream (see Para 79) but is not explicit about adding the watermark to the media stream comprises obtaining, from a transport stream that carries the media stream, metadata that is not watermarked into the media stream; and encoding the obtained metadata as information in the watermark in the media stream.
However, Ramaswamy equally discloses obtaining, from a transport stream that carries the media stream, metadata that is not watermarked into the media stream; and encoding the obtained metadata as information in the watermark in the media stream (e.g., see Para 36; such as the watermark having the first format is transcoded into media-identifying metadata having a second format).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hwang to include obtaining, from a transport stream that carries the media stream, metadata that is not watermarked into the media stream; and encoding the obtained metadata as information in the watermark in the media stream, as taught by Ramaswamy to take advantage of known technique to quickly identify the desired portion of the media stream.

(2) Response to Argument
In reference to Appellant’s arguments (pages 3-4)
At a minimum, for instance, Appellant has not found in or from Hwang and Lee a disclosure or suggestion of the invention of claim 1 including at least using the detected watermark as a basis to trigger a fingerprint-related action…. But Appellant sees no disclosure in paragraph 0034 (Hwang) of using a carrying out a fingerprint-related action in response to detecting a watermark as the Examiner asserted, and Appellant also sees no disclosure in this paragraph of using the detected watermark as a basis to trigger a fingerprint-related action.
Examiner’s response
Examiner respectfully disagrees. For example, Hwang first discloses detecting a watermark (such as extract an intrinsic watermark from the captured image to create watermark information); then discloses using the detected watermark as a basis to trigger a fingerprint-related action (then using detection of watermark as a basis to trigger a fingerprint-related action; since the claimed language is broad, thus transmitting the image identification information to the ACR server to determine whether an alternative advertisement is present (i.e., query for an available content or advertisement based on an image identification information) can be reasonably interpreted as triggering a fingerprint-related action as it is well-known in the art) (e.g., see Para 34; Para 44; Para 64; Para 79).
In reference to Appellant’s arguments (page 4)
Note that Hwang then discusses at paragraph 0040 that the ACR server could identify the channel corresponding to the image identification information by comparing the received image identification information with image information identification information for each broadcast channel stored in a database. But in a scenario where the image identification information described in paragraph 0034 is a watermark of a content image rather than a fingerprint of the of the content image, this would seem to at best involve comparing that watermark information with watermark information for each broadcast channel stored in a database; it would not involve a fingerprint-related action, as would not involve fingerprint data but would rather involve watermarks.
Examiner’s response
Examiner also disagrees. As the action of identifying the channel corresponding to the image identification information by comparing the received image identification information with image information identification information for each broadcast channel stored in a database is well-known as the fingerprint-related action (for example, a prior art to Zhao (US 2019/0132652, Para 79) discloses, as in one embodiment, using watermark information to trigger fingerprint matching: when a receiver is capable of watermark detection and fingerprint extraction, it can send a fingerprint query to a fingerprint server only when the detected watermarks identify a service change (such as channel change, content component change, tune-in) or indicate that a new signaling data, such as a dynamic event (e.g., an advertisement, a secondary content, etc.) is available) which is triggered by the detection of a watermark as discloses by Para 34 and Para 40 of Hwang.
In reference to Appellant’s arguments (page 5)
(Hwang, para. 0064.) But Appellant likewise sees no disclosure in paragraph 0064 of carrying out a fingerprint-related action in response to detecting a watermark as the Examiner asserted, and Appellant also sees no disclosure in this paragraph of using the detected watermark as a basis to trigger a fingerprint-related action.
Examiner’s response
As responded in the previous arguments, the action of identifying the channel corresponding to the image identification information by comparing the received image identification information with image information identification information for each broadcast channel stored in a database is well-known as the fingerprint-related action (for example, a prior art to Zhao (US 2019/0132652, Para 79) discloses, as in one embodiment, using watermark information to trigger fingerprint matching: when a receiver is capable of watermark detection and fingerprint extraction, it can send a fingerprint query to a fingerprint server only when the detected watermarks identify a service change (such as channel change, content component change, tune-in) or indicate that a new signaling data, such as a dynamic event (e.g., an advertisement, a secondary content, etc.) is available) which is triggered by the detection of a watermark as discloses by Para 34, Para 40 and Para 79 of Hwang. Further, Hwang discloses the image identification information may be, for example, at least one of a water mark or a fingerprint of the broadcast content image. Thus, the image identification information may include both watermark and fingerprint. For example, Hwang discloses multiple advertising segments can be identified for replacements; thus, multiple fingerprints to identify each segment are needed while watermark is used to identify a new channel or content as disclosed from prior art Zhao. 
In reference to Appellant’s arguments (page 6)
(Hwang, para. 0079) But Appellant sees no disclosure in paragraph 0079 of carrying out a fingerprint-related action in response to detecting a watermark as the Examiner asserted, and Appellant also sees no disclosure in this paragraph of using the detected watermark as a basis to trigger a fingerprint-related action.
Examiner’s response
The disclosure as recited in Para 79 of Hwang that “the ACR module 151 may extract an intrinsic watermark from the captured image to create watermark information, the ACR module 151 may transmit the image identification information to the ACR server 300. In this case, the ACR server 300 may determine whether an alternative advertisement is present for a channel corresponding to the image identification information and may transmit alternative advertisement information” can be reasonably interpreted as or render “triggering a fingerprint-related action in response to a detection of a watermark” to be obvious.
In reference to Appellant’s arguments (pages 6-7)
The Examiner argued that Hwang discloses using the detected watermark as a basis to trigger a fingerprint-related action, the Examiner stating as follows: since the claimed language is broad, thus transmitting the image identification information to the ACR server to determine whether an alternative advertisement is present (i.e., query for an available content or advertisement based on an image identification information) can be reasonably interpreted as triggering a fingerprint-related action as it is well-known in the art) (e.g., see Para 34; Para 44; Para 79). (Final Office Action, p. 8.) But the Examiner pointed to no evidence to support the Examiner’s conclusion that “it is well-known in the art” that determining whether an alternative advertisement is present can be reasonably interpreted as triggering a fingerprint-related action. And the Examiner’s statement there that the “claimed language is broad” at best amounts to mere hand-waiving.
Examiner’s response
Examiner respectfully disagrees. Since the action of transmitting the image identification information to the ACR server to determine whether an alternative advertisement is present (i.e., query for an available content or advertisement based on an image identification information) is similar to the well-known fingerprint inquiry technique; thus, the action recited above can be reasonably interpreted as triggering a fingerprint-related action based on the detection of a watermark.
In reference to Appellant’s arguments (page 8)
Even if these two concepts were separately known, or for that matter even if one were to have combined these separate concepts together in an undefined manner as the Examiner proposed, that would not have suggested the interrelationship recited by claim 1. Namely, knowledge of those two concepts would not have reasonably suggested that the fingerprint-related action that would be triggered based on use of the watermark detected in the media stream would comprise increasing the rate of generation of query fingerprints of the media stream. And the Examiner did not address explain how or why knowledge of those two separate concepts would have suggested this.
Examiner’s response
Examiner respectfully disagrees. As responded in the previous arguments that Hwang would equally disclose using a detected watermark to trigger a fingerprint-related actions since the fingerprint-related action is so broad; Lee further discloses increasing a rate of generating query fingerprints would advantageously obtain a more granular analysis. Thus, it would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hwang to include a rate of generation of query fingerprints to take advantage of granular analysis to achieve better match with accuracy.
In reference to Appellant’s arguments (page 10)
Even if the Lee reference disclosed increasing a rate of generation of fingerprints, such a disclosure in combination with Hwang’s disclosure would not have reasonably suggested using the detected watermark as a basis to trigger such a thing or to trigger a fingerprint-related action that comprises such a thing. And the Examiner did not explain why it would suggest such a thing. Further, the Examiner cited Lee’s paragraph 0048 for a disclosure related to defining a fingerprint comparison time interval, but the Examiner did not explain how that would relate to the rate of query fingerprint generation as recited in claim 1.
Examiner’s response
Examiner already explained the rational as responded in the previous arguments. Further, the period change of query fingerprints for more granular or coarse analysis would suggest relating to the rate of query fingerprint generation.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
Conferees:
/KYU CHAE/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.